DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in the current application.
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, Figure 4 (claims 1-8, 17 and 20)
Species II, Figure 5 (claims 9-13, 18 and 21)
Species III, Figure 7 (Claims 14-16, 19 and 22)
The species are independent or distinct because the control systems of each of the species (disclosed embodiments) have mutually exclusive characteristics. The control system of each of the species is different in that the inputs to the processor are distinct.  Species I requires a trim position acquisition unit to acquire a trim position of a propulsion device that generates a propulsive force to move the hull.  Species II requires a steering instruction provided by the steering control at a faster operation speed than a predetermined operation speed.  Species III requires a first steering mode in which a propulsion device is controlled according to the steering instruction, and a second steering mode in which the port and starboard side actuators are controlled according to the steering instruction and the processor in the first steering mode determines whether an abnormality that the direction in which the hull moves is not controlled with the propulsion device according to the steering instructions in a first 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Steven Funk on February 22, 2022 a provisional election was made without traverse to prosecute the invention of Species I, Figure 4, claims 1-8, 17 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16, 18, 19, 21 and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0044], lines 1-3 are unclear.  It is unclear what is meant by “the left propeller works relatively more than the right propeller”. It appears to the examiner that a single propeller is disclosed on each outboard motor.  The examiner is not clear if this is referring to forces generated by individual blades of the propeller during rotation or if multiple propellers are embodied.  Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 20 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are essential inputs to the CPU/processor which are necessary to determine which posture control tab is to be actuated.  The "pitch angle of the hull" and “reference angle” are described in paragraph [0040] lines 9-19 of the specification and appear to be essential to the function/operation of Species I.  These elements are necessary for the CPU to make the determination of which posture control tab is actuated and are directly functionally related.  Without such essential features included in the independent claims one of ordinary skill would not understand the cooperative relationships as necessary to practice the invention.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, 6-8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2583891.  EP 2583891 discloses a control system for actuating posture control tabs of a marine vessel comprising port (20) and starboard (22) posture control tabs with corresponding actuators (See Figure 3), a central processing unit (530) configured or programmed to function as:
an instruction acquisition unit to acquire a steering instruction (see claims 12-15) provided by a steering control (520),
a trim position acquisition unit to acquire a trim position of a propulsion device that generates a propulsive force to move the hull (see Figure 5, while the figure is not specific to a trim position of an outboard motor (Waterjet nozzle shown), an outboard motor is envisioned (see claims 1, 2 and 8),
a processor (530) to control one of the port or starboard side actuators to change a position of the posture control tabs.  
It is clear from the disclosure of EP 2583891 that controlling the posture control tabs and the steerable nozzles of the waterjets that the positions of each must be known throughout the control process.  Thus, it is apparent that a trim position acquisition unit to acquire a trim position of a propulsive device that generates a propulsive force to move the hull is necessary in the control processor 530 inputs (shown in Figs 5a and 5b particularly for the envisioned outboard motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of EP 2583891 to take into account the trim position of the prolusion device when determining which actuator of the port or 
Regarding claim 7: Figures 16A-16C and Figure 17 describe a roll control system which considers roll position data (180) (considered by the examiner to be a roll angle acquisition unit) and to actively control roll.  The examiner considers the resultant forces claimed by the applicant to be inherent in the active roll control module 195 and roll summing module 168 disclosed by EP 2583891.
Allowable Subject Matter
Claims 2-4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US each disclose automated trim tab control systems utilizing sensors, controllers and actuators to position trim tabs to optimize performance of the vessels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617